DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the instant application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/28/2020 and 01/06/2021 are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6-9 and 19-20 rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 20170322642 A1, hereinafter referred to as Zhang) in view of  Ghassabian (US 20040047505 A1).

Regarding Claim 1, Zhang teaches an electronic device (see Fig. 1 and para. [0001]), comprising: 
a communication module comprising communication circuitry (see Fig. 3, communication unit 120, para. [0068]-[0069] and para. [0087]-[0090]. The communication unit 120 may include one or more elements for performing communication between the mobile device 100b and the stylus pen 200 or communication with an external device.  For example, the communication unit 120 may include a short-range wireless communication unit 121, a mobile communication unit 122, and a broadcast reception unit 123); 
a processor electrically connected with the communication module (see Fig. 3, controller 130, para. [0091], para. [0100]. The controller 130 controls overall operations of the mobile device 100b.  For example, the controller 130 may control the sensing unit 110, the communication unit 120, an output unit 151, the user input unit 140, the A/V input unit 160, and the memory 170 by executing programs stored in the storage 170); and 
a memory electrically connected with the processor (see Fig. 3, memory 170, para.[0091] and para. [0103]), wherein the memory stores instructions which, when executed by the processor, cause the processor to control the electronic device (see Fig. 3, memory 170,para. [0091],  para. [0103]-[0106], para. [0110] and para. [0207]. The storage 170 may store programs for processing and control operations of the controller 130, and store input/output data) to: 
receive at least one first communication signal including information about a position of a stylus pen through the communication module (see para. [0059]-[0062], para. [0113]-[0118] and para. [0187]-[0188]. The controller 230 of the stylus pen 200a may transmit a signal corresponding to manipulation of a certain key of the user input unit 240 or a signal corresponding to motion of the stylus pen 200a, which is detected by the sensing unit 210, to the mobile device 100 via the communication unit 220. The user input unit 240 may include a motion sensor capable of detecting motion of a user.  Herein, the motion sensor may include at least one of a magnetic sensor, a position sensor, an acceleration sensor, a gyroscope sensor, and a proximity sensor, but is not limited thereto), 
identify a gesture based on the information about the position of the stylus pen (see para. [0059]-[0060] and para. [0074]. The stylus pen 200 may further include a motion sensor capable of detecting motion of the user.  Herein, the motion sensor may include at least one of a magnetic sensor, a position sensor, an acceleration sensor, a gyroscope sensor, and a proximity sensor, but is not limited thereto. For example, the user may express a motion of drawing a circle or a straight line by using the stylus pen 200.  The motion sensor included in the stylus pen 200 may detect the motion of the user, and the mobile device 100 may be controlled based on a signal corresponding to the detected motion of the user.  For example, when a camera application is being executed on the mobile device 100a, a zoom-in operation may be performed based on a user motion of drawing a circle, or an image capturing operation may be performed based on a user motion of drawing a straight line); 
identify an operation corresponding to the gesture (see para. [0059]-[0060] and para. [0074]. The motion sensor included in the stylus pen 200 may detect the motion of the user, and the mobile device 100 may be controlled based on a signal corresponding to the detected motion of the user.  For example, when a camera application is being executed on the mobile device 100a, a zoom-in operation may be performed based on a user motion of drawing a circle, or an image capturing operation may be performed based on a user motion of drawing a straight line), and 
based on detecting an event for an operation based on at least one second communication signal received from the stylus pen through the communication module, perform an execution of the operation (see para. [0057]-[0058], para. [0072], para. [0117] para. [0122]-[0127] and Figs. 5A-5B. The stylus pen 200 may include a button 201 which is clickable.  A user may control the mobile device 100 by clicking the button 201 of the stylus pen 200 in various manners.  For example, the button 201 may be single-clicked, double-clicked, or long-clicked, but is not limited thereto. The stylus pen 200 may receive an input of clicking the button 201. The stylus pen 200 may transmit a control signal corresponding to the received input, to the mobile device 100. The stylus pen 200 may transmit the control signal to the mobile device 100 by using a communication channel generated between the stylus pen 200 and the mobile device 100. Referring to FIG. 5A, when the camera application is being executed, the sensing unit 210 of the stylus pen 200 may receive an input of single-clicking the button 201.  The communication unit 220 of the stylus pen 200 may transmit a control signal corresponding to the received input, to the communication unit 120 of the mobile device 100.  The controller 130 of the mobile device 100 may receive the control signal from the communication unit 120 of the mobile device 100, and perform a zoom-in operation) 
Zhang does not explicitly teach based on detecting a repetition event for the operation based on at least one second communication signal received from the stylus pen, repeat an execution of the operation.
However, Ghassabian teaches teach based on detecting a repetition event for the operation based on at least one second communication signal received from the stylus pen, repeat an execution of the operation (see para. [0207]-[0209], para. [0273]. A behavior of the user may signal to the system to repeat a symbol as much as desired.  For example, while, or before, or after writing a symbol a user may tap, with his finger or with the eraser etc. on the writing surface to repeat a last written symbol. To repeat a written symbol, a user may, for example, press a predefined button provided on the stylus to repeat a last written symbol.  He may also repeat an already entered symbol displayed on the screen of the stylus and situated before a cursor (cursors will be described later in this application). A single press on a predefined button may repeat said symbol once.  Each additional press (e.g. tap) will cause an additional repeating of said symbol.  For continuous repeating of said symbol, the user may keep the button pressed. Said symbol will be repeated continuously until the user stops pressing said button).
Zhang and Ghassabian are related to input devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the electronic device and interface disclosed by Zhang to include the repetition 

Regarding Claim 6, Zhang and Ghassabian teach the electronic device of claim 1.
Zhang teaches the instructions, when executed by the processor, cause the processor to control the electronic device (see Fig. 3, memory 170,para. [0091],  para. [0103]-[0106], para. [0110] and para. [0207]. The storage 170 may store programs for processing and control operations of the controller 130, and store input/output data).
Ghassabian further teaches identify a repetition cycle of the execution of the operation based on at least one of the gesture or an application for the execution of the operation corresponding to the gesture, and repeat the execution of the operation based on the repetition cycle (see para. [0207]-[0209]. A single press on a predefined button may repeat said symbol once. Each additional press (e.g. tap) will cause an additional repeating of said symbol. For continuous repeating of said symbol, the user may keep the button pressed. Said symbol will be repeated continuously until the user stops pressing said button. Wherein the repetition cycle corresponds to repeating the symbol once, an additional repeating of the symbol or repeating the symbol continuously and wherein an application for the execution of the operation corresponds to a single press, additional press or continuous pressing of the button).
Zhang and Ghassabian are related to input devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the electronic device and interface disclosed by Zhang to include the repetition operation as disclosed by Ghassabian, since it would have further enhanced the electronic device 

Regarding Claim 7, Zhang and Ghassabian teach The electronic device of claim 1.
Zhang teaches the instructions, when executed by the processor, cause the processor to control the electronic device (see Fig. 3, memory 170,para. [0091],  para. [0103]-[0106], para. [0110] and para. [0207]. The storage 170 may store programs for processing and control operations of the controller 130, and store input/output data).
Ghassabian further teaches identify a repetition cycle of the execution of the operation based on identified additional information, and repeat the execution of the operation based on the repetition cycle (see para. [0207]-[0209]. A single press on a predefined button may repeat said symbol once. Each additional press (e.g. tap) will cause an additional repeating of said symbol. For continuous repeating of said symbol, the user may keep the button pressed. Said symbol will be repeated continuously until the user stops pressing said button. Wherein the repetition cycle corresponds to repeating the symbol once, an additional repeating of the symbol or repeating the symbol continuously and wherein additional information corresponds to a single press, additional press or continuous pressing of the button).
Zhang and Ghassabian are related to input devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the electronic device and interface disclosed by Zhang to include the repetition operation as disclosed by Ghassabian, since it would have further enhance the electronic device interface by adding additional functionality and by providing a familiar, quick, and easy data input system (Ghassabian para. [0037]).

Regarding Claim 8, Zhang and Ghassabian teach the electronic device of claim 1.
Zhang further teaches wherein the information about the position of the stylus pen includes at least one of sensing data obtained by a sensor of the stylus pen, coordinates of the stylus pen identified based on the sensing data, or a displacement of the stylus pen identified based on the sensing data (see para. [0059]-[0060], para. [0074]. The stylus pen 200 may further include a motion sensor capable of detecting motion of the user. Herein, the motion sensor may include at least one of a magnetic sensor, a position sensor, an acceleration sensor, a gyroscope sensor, and a proximity sensor, but is not limited thereto. When the stylus pen 200 includes a motion sensor, the user may express a certain motion by using the stylus pen 200. For example, the user may express a motion of drawing a circle or a straight line by using the stylus pen 200.  The motion sensor included in the stylus pen 200 may detect the motion of the user, and the mobile device 100 may be controlled based on a signal corresponding to the detected motion of the user).

Regarding Claim 9, Zhang and Ghassabian teach the electronic device of claim 1.
Zhang further teaches wherein the instructions, when executed by the processor, cause the processor, as the execution of the operation, an execution of a function mapped to the gesture of an application running in a foreground of the electronic device (see para. [0059]-[0060], para. [0074] and Figs. 5a-5b. When a camera application is being executed on the mobile device 100a, a zoom-in operation may be performed based on a user motion of drawing a circle, or an image capturing operation may be performed based on a user motion of drawing a straight line.  Herein, an operation of the mobile device 100a, which is performed based on a specific motion of the user, may be changed based on user settings, and is not limited to the above-described example).
Zhang does not explicitly cause the processor to repeat, as the execution of the operation, an execution of a function.
Ghassabian teaches cause the processor (see Fig. 7 microprocessor) to repeat, as the execution of the operation, an execution of a function (see para. [0207]-[0209]. A single press on a predefined button may repeat said symbol once. Each additional press (e.g. tap) will cause an additional repeating of said symbol. For continuous repeating of said symbol, the user may keep the button pressed. Said symbol will be repeated continuously until the user stops pressing said button. Wherein the repetition cycle corresponds to repeating the symbol once, an additional repeating of the symbol or repeating the symbol continuously and wherein additional information corresponds to a single press, additional press or continuous pressing of the button).
Zhang and Ghassabian are related to input devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the electronic device and interface disclosed by Zhang to include the repetition operation as disclosed by Ghassabian, since it would have further enhance the electronic device interface by adding additional functionality and by providing a familiar, quick, and easy data input system (Ghassabian para. [0037]).

Regarding Claim 19, Zhang teaches a method of operating an electronic device (see abstract and para. [0001]. A method of operating the mobile device), the method comprising: 
receiving at least one first communication signal including information about a position of a stylus pen (see para. [0059]-[0062], para. [0113]-[0118] and para. [0187]-[0188]. The controller 230 of the stylus pen 200a may transmit a signal corresponding to manipulation of a certain key of the user input unit 240 or a signal corresponding to motion of the stylus pen 200a, which is detected by the sensing unit 210, to the mobile device 100 via the communication unit 220. The user input unit 240 may include a motion sensor capable of detecting motion of a user.  Herein, the motion sensor may include at least one of a magnetic sensor, a position sensor, an acceleration sensor, a gyroscope sensor, and a proximity sensor, but is not limited thereto); 
identifying a gesture based on the information about the position of the stylus pen (see para. [0059]-[0060] and para. [0074]. The stylus pen 200 may further include a motion sensor capable of detecting motion of the user.  Herein, the motion sensor may include at least one of a magnetic sensor, a position sensor, an acceleration sensor, a gyroscope sensor, and a proximity sensor, but is not limited thereto. For example, the user may express a motion of drawing a circle or a straight line by using the stylus pen 200.  The motion sensor included in the stylus pen 200 may detect the motion of the user, and the mobile device 100 may be controlled based on a signal corresponding to the detected motion of the user.  For example, when a camera application is being executed on the mobile device 100a, a zoom-in operation may be performed based on a user motion of drawing a circle, or an image capturing operation may be performed based on a user motion of drawing a straight line); 
identifying an operation corresponding to the gesture (see para. [0059]-[0060] and para. [0074]. The motion sensor included in the stylus pen 200 may detect the motion of the user, and the mobile device 100 may be controlled based on a signal corresponding to the detected motion of the user.  For example, when a camera application is being executed on the mobile device 100a, a zoom-in operation may be performed based on a user motion of drawing a circle, or an image capturing operation may be performed based on a user motion of drawing a straight line); and 
based on detecting an event for the operation based on at least one second communication signal received from the stylus pen, perform an execution of the operation (see para. [0057]-[0058], para. [0072], para. [0117] para. [0122]-[0127] and Figs. 5A-5B. The stylus pen 200 may include a button 201 which is clickable.  A user may control the mobile device 100 by clicking the button 201 of the stylus pen 200 in various manners.  For example, the button 201 may be single-clicked, double-clicked, or long-clicked, but is not limited thereto. The stylus pen 200 may receive an input of clicking the button 201. The stylus pen 200 may transmit a control signal corresponding to the received input, to the mobile device 100. The stylus pen 200 may transmit the control signal to the mobile device 100 by using a communication channel generated between the stylus pen 200 and the mobile device 100. Referring to FIG. 5A, when the camera application is being executed, the sensing unit 210 of the stylus pen 200 may receive an input of single-clicking the button 201.  The communication unit 220 of the stylus pen 200 may transmit a control signal corresponding to the received input, to the communication unit 120 of the mobile device 100.  The controller 130 of the mobile device 100 may receive the control signal from the communication unit 120 of the mobile device 100, and perform a zoom-in operation) 
Zhang does not explicitly teach based on detecting a repetition event for the operation based on at least one second communication signal received from the stylus pen, repeat an execution of the operation.
However, Ghassabian teaches teach based on detecting a repetition event for the operation based on at least one second communication signal received from the stylus pen, repeat see para. [0207]-[0209], para. [0273]. A behavior of the user may signal to the system to repeat a symbol as much as desired.  For example, while, or before, or after writing a symbol a user may tap, with his finger or with the eraser etc. on the writing surface to repeat a last written symbol. To repeat a written symbol, a user may, for example, press a predefined button provided on the stylus to repeat a last written symbol.  He may also repeat an already entered symbol displayed on the screen of the stylus and situated before a cursor (cursors will be described later in this application). A single press on a predefined button may repeat said symbol once.  Each additional press (e.g. tap) will cause an additional repeating of said symbol.  For continuous repeating of said symbol, the user may keep the button pressed. Said symbol will be repeated continuously until the user stops pressing said button).
Zhang and Ghassabian are related to input devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the electronic device and interface disclosed by Zhang to include the repetition operation as disclosed by Ghassabian, since it would have further enhanced the electronic device interface by adding additional functionality and by providing a familiar, quick, and easy data input system (Ghassabian para. [0037]).

Regarding Claim 20, Zhang and Ghassabian teach the method of claim 19
Zhang further teaches wherein the information about the position of the stylus pen includes at least one of sensing data obtained by at least one sensor of the stylus pen, coordinates of the stylus pen identified based on the sensing data, or a displacement of the stylus pen identified based on the sensing data (see para. [0059]-[0060], para. [0074]. The stylus pen 200 may further include a motion sensor capable of detecting motion of the user. Herein, the motion sensor may include at least one of a magnetic sensor, a position sensor, an acceleration sensor, a gyroscope sensor, and a proximity sensor, but is not limited thereto. When the stylus pen 200 includes a motion sensor, the user may express a certain motion by using the stylus pen 200. For example, the user may express a motion of drawing a circle or a straight line by using the stylus pen 200.  The motion sensor included in the stylus pen 200 may detect the motion of the user, and the mobile device 100 may be controlled based on a signal corresponding to the detected motion of the user).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 20170322642 A1) in view of  Ghassabian (US 20040047505 A1), further in view of Huston et al. (US 20180081455 A1, hereinafter referred to Huston).

Regarding Claim 2, Zhang and Ghassabian teach the electronic device of claim 1.
Zhang further teaches wherein the instructions, when executed by the processor, cause the processor (see Fig. 3, memory 170,para. [0091],  para. [0103]-[0106], para. [0110] and para. [0207]. The storage 170 may store programs for processing and control operations of the controller 130, and store input/output data) to: 
identify that information included in a communication signal received through the communication module indicates a pressing of a button of the stylus pen (see para. [0058], para. [0072], para. [0122-[0127]. Referring to FIG. 5A, when the camera application is being executed, the sensing unit 210 of the stylus pen 200 may receive an input of single-clicking the button 201. The communication unit 220 of the stylus pen 200 may transmit a control signal corresponding to the received input, to the communication unit 120 of the mobile device 100. The controller 130 of the mobile device 100 may receive the control signal from the communication unit 120 of the mobile device 100, and perform a zoom-in operation), and 
start gesture recognition using the at least one first communication signal (see para. [0059]-[0060] and para. [0074]. The stylus pen 200 may further include a motion sensor capable of detecting motion of the user.  Herein, the motion sensor may include at least one of a magnetic sensor, a position sensor, an acceleration sensor, a gyroscope sensor, and a proximity sensor, but is not limited thereto. For example, the user may express a motion of drawing a circle or a straight line by using the stylus pen 200.  The motion sensor included in the stylus pen 200 may detect the motion of the user, and the mobile device 100 may be controlled based on a signal corresponding to the detected motion of the user.  For example, when a camera application is being executed on the mobile device 100a, a zoom-in operation may be performed based on a user motion of drawing a circle, or an image capturing operation may be performed based on a user motion of drawing a straight line).
Zhang and Ghassabian do not explicitly teach identify that information before receiving the at least one first communication signal indicates a pressing of a button of the stylus pen, and based on identifying the pressing of the button of the stylus pen, start gesture recognition using the at least one first communication signal.
However, Huston teaches teach identify that information before receiving the at least one first communication signal indicates a pressing of a button of the stylus pen, and based on identifying the pressing of the button of the stylus pen, start gesture recognition using the at least one first communication signal (see para. [0031]-[0032], para. [0039], Fig. 8,  claims 12, and 17-19. The stylus 100 can be used to virtually draw in three-dimensional space. Illustrations can be created in free space by motion of the stylus 100 by the user. The user can operate the button 150 to initiate a drawing session, in which a marking is virtually created starting at the location of the tip probe 190 in the coordinate system. As the user moves the stylus 100 and continues the drawing session, markings continue to be generated along the pathway of the tip probe 190.  When the user provides an indication (e.g., by releasing or pressing the button 150) to cease the drawing session, the marking ceases to be generated, and the user can move the stylus 100 without generating additional markings. The recording of markings can be performed independently of whether the tip probe 190 makes contact with a surface. According to some embodiments, the stylus 100 can record motions by the user during a drawing session and transmit the applicable data for later display.  According to some embodiments, the stylus 100 can communicate with a device for visual display to the user, with which the markings are displayed for the user as they are generated during a drawing session).
Zhang, Ghassabian and Huston are related to input devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the electronic device and interface disclosed by Zhang and Ghassabian with Huston’s teachings of identifying the pressing of the button of the stylus pen to start gesture recognition, since it would have further enhanced the electronic device interface by identifying the beginning of the gesture therefore unintentional input can be avoided, thus allowing easy handling by a user.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 20170322642 A1) in view of  Ghassabian (US 20040047505 A1) in view of Huston (US 20180081455 A1), further in view of Martin et al. (US 5148155 A, hereinafter referenced as Martin).

Regarding Claim 3, Zhang, Ghassabian and Huston teach the electronic device of claim 2.
Zhang further teaches wherein the instructions, when executed by the processor, cause the processor (see Fig. 3, memory 170,para. [0091],  para. [0103]-[0106], para. [0110] and para. [0207]. The storage 170 may store programs for processing and control operations of the controller 130, and store input/output data) to: identify that the information about the position of the stylus pen included in the at least one second communication signal indicates  “information of the stylus” (see para. [0059]-[0060] and para. [0074]. The stylus pen 200 may further include a motion sensor capable of detecting motion of the user.  Herein, the motion sensor may include at least one of a magnetic sensor, a position sensor, an acceleration sensor, a gyroscope sensor, and a proximity sensor, but is not limited thereto. For example, the user may express a motion of drawing a circle or a straight line by using the stylus pen 200.  The motion sensor included in the stylus pen 200 may detect the motion of the user, and the mobile device 100 may be controlled based on a signal corresponding to the detected motion of the user).
Zhang, Ghassabian and Huston do not explicitly teach the information of the stylus includes a stop state of the stylus pen, and detect the stop state of the stylus pen as the repetition event for the operation.
However, Martin teaches the information of the stylus includes a stop state of the stylus pen, and detect the stop state of the stylus pen as the repetition event for the operation (see col. 18 lines 47-68 and col. 19 lines 1-3. The tablet can sense the stylus. Holding the stylus down can result in automatically repeating a function. Wherein holding down the stylus corresponds to the stop state).
.

Claims 10-11, 15-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hicks et al. (US 20140218343 A1, hereinafter referred to Hicks) in view of  Ghassabian (US 20040047505 A1).

Regarding Claim 10, Hicks teaches an electronic device (see Fig. 1a, Fig. 2a, Figs. 3a-3b, and para. [0002]. Electronic display devices, and more particularly, to user interface techniques for interacting with stylus sensitive computing devices), comprising: 
a panel (see Fig. 1a, Fig. 2a, stylus detection surface, para. [0022], para. [0024] and para. [0031]-[0032].Touch sensitive surface); 
a communication module comprising communication circuitry (see Fig. 2a, communication module, para. [0041] and para. [0047]. The communications module can be configured to execute, for instance, any suitable protocol which allows for connection to the stylus so that hover over stylus gestures may be detected by the device, or to otherwise provide a communication link between the device and the stylus or other external systems. Example communications modules may include an NFC (near field connection), Bluetooth, 802.11b/g/n WLAN, or other suitable chip or chip set that allows for wireless connection to the stylus (including any custom or proprietary protocols)); 
a processor electrically connected with the panel and the communication module (see Fig. 2a, processor, and para. [0039]-[0041]. A communications bus and interconnect is also provided to allow inter-device communication. As depicted in figure 2a the processor is connected to the display, stylus detection surface and the communication module through the communication bus/interconnect. Wherein the stylus detection surface may be integrated into the device display); and 
a memory electrically connected with the processor (see Fig. 2a, and para. [0039]-[0040]. Memory (e.g., RAM and/or ROM for processor workspace and storage)), wherein the memory stores instructions which, when executed by the processor, cause the processor (see para. [0040]. The memory includes a number of modules stored therein that can be accessed and executed by the processor (and/or a co-processor).  The modules include an operating system (OS), a user interface (UI), and a power conservation routine (Power). The modules can be implemented, for example, in any suitable programming language (e.g., C, C++, objective C, JavaScript, custom or proprietary instruction sets, etc), and encoded on a machine readable medium, that when executed by the processor (and/or co-processors), carries out the functionality of the device including a UI having a hover over stylus gesture function) to: 
based on a pen signal from a stylus pen through the panel being detected, execute a first operation based on the pen signal (see Figs. 2a-2b, para. [0017], para. [0028], para. [0032], para. [0041]. The stylus comprises a stylus tip used to interact with the stylus detection surface (by either direct contact or hover over interaction, or otherwise sufficiently proximate indirect contact) and control features including a top button and a side button along the shaft of the stylus. In some cases that slider actions of the stylus are communicated to the device by virtue of the stylus detection surface and not the communication module. The electronic devices typically provide a series of direct contact actions for performing these various tasks. In typical operation, the user might desire to, for example, adjust volume or brightness, open a file, open up a tools menu, change screen settings, switch application, perform the undo, copy, paste, or delete functions, or otherwise interact with a given electronic device), and 
based on the pen signal from the stylus pen through the panel not being detected (see para. [0028]. The stylus comprises a stylus tip used to interact with the stylus detection surface (by either direct contact or hover over interaction, or otherwise sufficiently proximate indirect contact), identify a gesture using information about a position of the stylus pen included in at least one first communication signal received through the communication module (see Fig. 2c, communication link,  para. [0015], para. [0033], para. [0041]-[0043], para. [0046]-[0047]. As can be seen, the system generally includes an electronic computing device that is capable of wirelessly connecting to other devices and a stylus that is also capable of wirelessly connecting to other devices. A stylus hover over gesture may include performing a specific gesture or motion with the stylus tip above the detection surface without making direct contact with that surface. In some cases, a stylus gesture may be accompanied with the user holding down one or more stylus control features. Each uniquely identifiable gesture or combination of gestures may be associated with a distinct device or stylus function. The communications module can be configured to execute, for instance, any suitable protocol which allows for connection to the stylus so that hover over stylus gestures may be detected by the device, or to otherwise provide a communication link between the device and the stylus), identify a second operation corresponding to the gesture (see para. [0018], para. [0033]-[0034], para. [0046]-[0048] Fig. 1e. A stylus hover over gesture, such as a clockwise circular gesture, may be associated with a function such as increasing volume, increasing brightness, increasing font size, bringing up a tools menu, creating a note (e.g. such as notes taken during an educational lecture, or a message for another user of the device, or a reminder, etc), undo, recording a lecture or other ambient sounds, etc. In a more general sense, any uniquely identifiable stylus gesture or combination of gestures performed while hovering over a stylus detection surface may be configured to perform a stylus or device function.  In some embodiments, the stylus may be pointing to a specific selection of content, a UI control feature or icon, or a specific area of a stylus sensitive display.  In such an example, the stylus hover over gesture may be used to perform an operation on the selected content, open the selected file or application, manipulate the UI control feature, etc.).
Hicks does not explicitly teach based on detecting a repetition event for the second operation, repeat an execution of the second operation.
However, Ghassabian teaches teach based on detecting a repetition event for the second operation, repeat an execution of the second operation (see para. [0207]-[0209], para. [0273]. A behavior of the user may signal to the system to repeat a symbol as much as desired.  For example, while, or before, or after writing a symbol a user may tap, with his finger or with the eraser etc. on the writing surface to repeat a last written symbol. To repeat a written symbol, a user may, for example, press a predefined button provided on the stylus to repeat a last written symbol.  He may also repeat an already entered symbol displayed on the screen of the stylus and situated before a cursor (cursors will be described later in this application). A single press on a predefined button may repeat said symbol once.  Each additional press (e.g. tap) will cause an additional repeating of said symbol.  For continuous repeating of said symbol, the user may keep the button pressed. Said symbol will be repeated continuously until the user stops pressing said button).
Hicks and Ghassabian are related to input devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the electronic device and interface disclosed by Hicks to include the repetition operation as disclosed by Ghassabian, since it would have further enhance the electronic device interface by adding additional functionality and by providing a familiar, quick, and easy data input system (Ghassabian para. [0037]).

Regarding Claim 11, Hicks and Ghassabian teach the electronic device of claim 10.
Hicks further teaches wherein the instructions, when executed by the processor, cause the processor (see para. [0040]. The memory includes a number of modules stored therein that can be accessed and executed by the processor (and/or a co-processor). The modules include an operating system (OS), a user interface (UI), and a power conservation routine (Power). The modules can be implemented, for example, in any suitable programming language (e.g., C, C++, objective C, JavaScript, custom or proprietary instruction sets, etc), and encoded on a machine readable medium, that when executed by the processor (and/or co-processors), carries out the functionality of the device including a UI having a hover over stylus gesture function) to: 
identify that information included in a communication signal received through the communication module before receiving the at least one first communication signal indicates a pressing of a button of the stylus pen (see Figs 2b-2c, para. [0028], para. [0033]-[0034], para. [0041]- [0043], para. [0046]-[0047]. The stylus may include fewer or additional control features than the top and side buttons illustrated in FIG. 1c, or different control features altogether. For ease of description, stylus examples are provided with push button control features. The stylus hover over gesture mode is enabled by a physical switch or button located on either the device or the stylus), and 
based on identifying that the pressing of the button of the stylus pen, start gesture recognition using the at least one first communication signal (see para. [0028], para. [0033]-[0034], para. [0041], para. [0047]. The communications module can be configured to execute, for instance, any suitable protocol which allows for connection to the stylus so that hover over stylus gestures may be detected by the device, or to otherwise provide a communication link between the device and the stylus. The stylus hover over gesture mode is enabled by a physical switch or button located on either the device or the stylus. For example a clockwise circular gesture with the top button pressed may be configured to increase volume).

Regarding Claim 15, Hicks and Ghassabian teach the electronic device of claim 10.
Hicks further teaches wherein the instructions, when executed by the processor, cause the processor to control the electronic device (see para. [0040]. The memory includes a number of modules stored therein that can be accessed and executed by the processor (and/or a co-processor).  The modules include an operating system (OS), a user interface (UI), and a power conservation routine (Power). The modules can be implemented, for example, in any suitable programming language (e.g., C, C++, objective C, JavaScript, custom or proprietary instruction sets, etc), and encoded on a machine readable medium, that when executed by the processor (and/or co-processors), carries out the functionality of the device including a UI having a hover over stylus gesture function).
see para. [0207]-[0209]. A single press on a predefined button may repeat said symbol once. Each additional press (e.g. tap) will cause an additional repeating of said symbol. For continuous repeating of said symbol, the user may keep the button pressed. Said symbol will be repeated continuously until the user stops pressing said button. Wherein the repetition cycle corresponds to repeating the symbol once, an additional repeating of the symbol or repeating the symbol continuously and wherein an application for the execution of the operation corresponds to a single press, additional press or continuous pressing of the button).
Hicks and Ghassabian are related to input devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the electronic device and interface disclosed by Hicks to include the repetition operation as disclosed by Ghassabian, since it would have further enhance the electronic device interface by adding additional functionality and by providing a familiar, quick, and easy data input system (Ghassabian para. [0037]).

Regarding Claim 16, Hicks and Ghassabian teach the electronic device of claim 10.
Hicks further teaches wherein the instructions, when executed by the processor, cause the processor to control the electronic device (see para. [0040]. The memory includes a number of modules stored therein that can be accessed and executed by the processor (and/or a co-processor).  The modules include an operating system (OS), a user interface (UI), and a power conservation routine (Power). The modules can be implemented, for example, in any suitable programming language (e.g., C, C++, objective C, JavaScript, custom or proprietary instruction sets, etc), and encoded on a machine readable medium, that when executed by the processor (and/or co-processors), carries out the functionality of the device including a UI having a hover over stylus gesture function).
Ghassabian further teaches wherein the instructions, when executed by the processor, cause the processor to: identify a repetition cycle of the execution of the second operation based on identified additional information, and repeat the execution of the second operation based on the repetition cycle (see para. [0207]-[0209]. A single press on a predefined button may repeat said symbol once. Each additional press (e.g. tap) will cause an additional repeating of said symbol. For continuous repeating of said symbol, the user may keep the button pressed. Said symbol will be repeated continuously until the user stops pressing said button. Wherein the repetition cycle corresponds to repeating the symbol once, an additional repeating of the symbol or repeating the symbol continuously and wherein additional information corresponds to a single press, additional press or continuous pressing of the button).
Hicks and Ghassabian are related to input devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the electronic device and interface disclosed by Hicks to include the repetition operation as disclosed by Ghassabian, since it would have further enhance the electronic device interface by adding additional functionality and by providing a familiar, quick, and easy data input system (Ghassabian para. [0037]).

Regarding Claim 18, Hicks and Ghassabian teach the electronic device of claim 10.
see Fig. 1e, Figs. 3a-3b, para. [0018], para. [0033], para. [0038] and para. [0050]-[0051]. The stylus may be pointing to a specific selection of content, a UI control feature or icon, or a specific area of a stylus sensitive display.  In such an example, the stylus hover over gesture may be used to perform an operation on the selected content, open the selected file or application, manipulate the UI control feature, etc. In one specific such example, a stylus hover over gesture may be associated with a different function depending on the area of the screen over which the stylus is hovering. The stylus hover over gesture may perform a certain function based on a currently running application. Hover over gesture functions may be configured, for example, on an application specific level. user may be able to customize gestures and functions within each application, if desired).
Hicks does not explicitly cause the processor to repeat, as the execution of the operation, an execution of a function.
Ghassabian teaches cause the processor (see Fig. 7 microprocessor) to repeat, as the execution of the operation, an execution of a function (see para. [0207]-[0209]. A single press on a predefined button may repeat said symbol once. Each additional press (e.g. tap) will cause an additional repeating of said symbol. For continuous repeating of said symbol, the user may keep the button pressed. Said symbol will be repeated continuously until the user stops pressing said button. Wherein the repetition cycle corresponds to repeating the symbol once, an additional repeating of the symbol or repeating the symbol continuously and wherein additional information corresponds to a single press, additional press or continuous pressing of the button).
.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hicks  (US 20140218343 A1) in view of  Ghassabian (US 20040047505 A1), further in view of Martin (US 5148155 A).

Regarding Claim 12, Hicks and Ghassabian teach the electronic device of claim 11.
Hicks further teaches  wherein the instructions, when executed by the processor, cause the processor (see para. [0040]. The memory includes a number of modules stored therein that can be accessed and executed by the processor (and/or a co-processor).  The modules include an operating system (OS), a user interface (UI), and a power conservation routine (Power). The modules can be implemented, for example, in any suitable programming language (e.g., C, C++, objective C, JavaScript, custom or proprietary instruction sets, etc), and encoded on a machine readable medium, that when executed by the processor (and/or co-processors), carries out the functionality of the device including a UI having a hover over stylus gesture function) to: identify that the information about the position of the stylus pen included in at least one second communication signal received via the communication module indicates “an information of the stylus pen (see Fig. 2c, communication link,  para. [0015], para. [0033]-[0034], para. [0041]-[0043], para. [0046]-[0048]. As can be seen, the system generally includes an electronic computing device that is capable of wirelessly connecting to other devices and a stylus that is also capable of wirelessly connecting to other devices. A stylus hover over gesture may include performing a specific gesture or motion with the stylus tip above the detection surface without making direct contact with that surface. In some cases, a stylus gesture may be accompanied with the user holding down one or more stylus control features. Each uniquely identifiable gesture or combination of gestures may be associated with a distinct device or stylus function. The communications module can be configured to execute, for instance, any suitable protocol which allows for connection to the stylus so that hover over stylus gestures may be detected by the device, or to otherwise provide a communication link between the device and the stylus)
Hicks and Ghassabian do not explicitly teach the information of the stylus includes a stop state of the stylus pen, and detect the stop state of the stylus pen as the repetition event for the operation.
However, Martin teaches the information of the stylus includes a stop state of the stylus pen, and detect the stop state of the stylus pen as the repetition event for the operation (see col. 18 lines 47-68 and col. 19 lines 1-3. The tablet can sense the stylus. Holding the stylus down can result in automatically repeating a function. Wherein holding down the stylus corresponds to the stop state).
Hicks, Ghassabian and Martin are related to input devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the electronic device and interface disclosed by Hicks and Ghassabian with Martin’s teachings detecting a stop state of the stylus pen as the repetition event, since it .

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hicks (US 20140218343 A1) in view of  Ghassabian (US 20040047505 A1), further in view of Zhang (US 20170322642 A1).

Regarding Claim 17, Hicks and Ghassabian teach the electronic device of claim 10.
Hicks and Ghassabian do not explicitly teach wherein the information about the position of the stylus pen includes at least one of sensing data, coordinates of the stylus pen identified based on the sensing data, or a displacement of the stylus pen identified based on the sensing data (see para. [0034], para. [0059]. A flick gesture may include, for example, any accelerated stylus gesture, whether it be forward, backward, left, right, or some other direction in the x-y plane. Wherein an instruction is identify using the acceleration, location and shape of a gesture of a stylus).
Hicks and Ghassabian do not explicitly teach wherein the information about the position of the stylus pen includes at least one of sensing data obtained by at least one sensor of the stylus pen.
However, Zhang teaches wherein the information about the position of the stylus pen includes at least one of sensing data obtained by at least one sensor of the stylus pen, coordinates of the stylus pen identified based on the sensing data, or a displacement of the stylus pen identified based on the sensing data (see para. [0059]-[0061], para. [0074]. The stylus pen 200 may further include a motion sensor capable of detecting motion of the user. Herein, the motion sensor may include at least one of a magnetic sensor, a position sensor, an acceleration sensor, a gyroscope sensor, and a proximity sensor, but is not limited thereto. When the stylus pen 200 includes a motion sensor, the user may express a certain motion by using the stylus pen 200. For example, the user may express a motion of drawing a circle or a straight line by using the stylus pen 200. The motion sensor included in the stylus pen 200 may detect the motion of the user, and the mobile device 100 may be controlled based on a signal corresponding to the detected motion of the user).
Hicks, Ghassabian and Zhang are related to input devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the electronic device and method disclosed by Hicks and Ghassabian to include sensing data obtained by at least one sensor of the stylus as disclosed by Zhang, since it would have been obvious to try from a finite number of structures known in the art that would have detected an acceleration, motion and position of a stylus. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 10-11 and 15-18 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims  1-4 and 9 of copending Application No. 16/930,688 in view of Ghassabian (US 20040047505 A1).



Current Application No. 16940939
Copending Application No. 16/930,688
Claim 10. An electronic device, comprising: 
a panel; 
a communication module comprising communication circuitry; 
a processor electrically connected with the panel and the communication module; and 


a memory electrically connected with the processor, wherein the memory stores instructions which, when executed by the processor, cause the processor to: 


based on a pen signal from a stylus pen through the panel being detected, execute a first operation based on the pen signal, and 



based on the pen signal from the stylus pen through the panel not being detected, identify a gesture using information about a position of the stylus pen included in at least one first communication signal received through the communication module, identify a second operation corresponding to the gesture, and 
based on detecting a repetition event for the second operation, repeat an execution of the second operation.

Claim 11. The electronic device of claim 10, wherein the instructions, when executed by the processor, cause the processor to: identify that information included in a communication signal received through the communication module before receiving the at least one first communication signal









 indicates a pressing of a button of the stylus pen, and based on identifying that the pressing of the button of the stylus pen, start gesture recognition using the at least one first communication signal.




Claim 17. The electronic device of claim 10, wherein the information about the position of the stylus pen includes at least one of sensing data obtained by at least one sensor of the stylus pen, coordinates of the stylus pen identified based on the sensing data, or a displacement of the stylus pen identified based on the sensing data.


Claim 18. The electronic device of claim 10, wherein the instructions, when executed by the processor, cause the processor to repeat, as the execution of the second operation, an execution of a function mapped to the gesture of an application running in a foreground of the electronic device.
Claim 1. An electronic device comprising: 
a sensing panel;  
communication circuitry;  

at least one processor electrically connected to the sensing panel and the 
communication circuitry;  and 

a memory electrically connected to the at least one processor, wherein the memory is configured to store instructions, when executed by the at least one processor, cause the at least one processor to: 

based on a pen signal from a stylus pen being detected through the sensing 
panel, perform a first operation identified based on the detected pen signal, 


based on the pen signal from the stylus pen not being detected through the 
sensing panel: receive, through the communication circuitry, at least one communication signal, identify a gesture based on information on a position of the stylus pen, included in the received at least one communication signal, and perform a second operation corresponding to the identified gesture. 
 
Claim 2.  The electronic device of claim 1, wherein the instructions, when executed 
by the at least one processor, further cause the at least one processor to: 
receive, through the communication circuitry, a first communication signal 
including first information indicating a start of gesture input before receiving the at least one communication signal, receive, through the communication circuitry, a second 
 Claim 3.  The electronic device of claim 2, wherein the first information includes
information indicating that a button of the stylus pen is in a state of being pressed, and wherein the second information includes information indicating that the button of the stylus pen is in a state of being released. 
 
Claim 4.  The electronic device of claim 1, wherein the information on the position 
of the stylus pen includes at least one of: sensing data acquired by a sensor 
of the stylus pen, coordinates of the stylus pen, identified based on the 
acquired sensing data, or a displacement of the stylus pen, identified based on 


Claim 9.  The electronic device of claim 1, wherein the instructions, when executed 
by the at least one processor, further cause the at least one processor to: 
perform, as the second operation, a function mapped to the identified gesture 
in an application running in a foreground of the electronic device. 


Copending application 16/930,688 does not explicitly disclose that based on detecting a repetition event for the second operation, repeat an execution of the second operation.
However, Ghassabian teaches teach based on detecting a repetition event for the second operation, repeat an execution of the second operation (see para. [0207]-[0209], para. [0273]. A behavior of the user may signal to the system to repeat a symbol as much as desired.  For example, while, or before, or after writing a symbol a user may tap, with his finger or with the eraser etc. on the writing surface to repeat a last written symbol. To repeat a written symbol, a user may, for example, press a predefined button provided on the stylus to repeat a last written symbol.  He may also repeat an already entered symbol displayed on the screen of the stylus and situated before a cursor (cursors will be described later in this application). A single press on a predefined button may repeat said symbol once.  Each additional press (e.g. tap) will cause an additional repeating of said symbol.  For continuous repeating of said symbol, the user may keep the button pressed. Said symbol will be repeated continuously until the user stops pressing said button).
Ghassabian relates to input devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the electronic device and interface disclosed by Copending application 16/930,688 to include the repetition operation as disclosed by Ghassabian, since it would have further enhance the electronic device interface by adding additional functionality and by providing a familiar, quick, and easy data input system (Ghassabian para. [0037]).

Regarding Claim 15, Ghassabian further teaches identify a repetition cycle of the execution of the second operation based on at least one of the gesture or an application for the execution of the second operation corresponding to the gesture, and repeat the execution of the second operation based on the repetition cycle (see para. [0207]-[0209]. A single press on a predefined button may repeat said symbol once. Each additional press (e.g. tap) will cause an additional repeating of said symbol. For continuous repeating of said symbol, the user may keep the button pressed. Said symbol will be repeated continuously until the user stops pressing said button. Wherein the repetition cycle corresponds to repeating the symbol once, an additional repeating of the symbol or repeating the symbol continuously and wherein an application for the execution of the operation corresponds to a single press, additional press or continuous pressing of the button).
Ghassabian is related to input devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the electronic device and interface disclosed by Copending application 16/930,688 to 

Regarding Claim 16, Ghassabian further teaches wherein the instructions, when executed by the processor, cause the processor to: identify a repetition cycle of the execution of the second operation based on identified additional information, and repeat the execution of the second operation based on the repetition cycle (see para. [0207]-[0209]. A single press on a predefined button may repeat said symbol once. Each additional press (e.g. tap) will cause an additional repeating of said symbol. For continuous repeating of said symbol, the user may keep the button pressed. Said symbol will be repeated continuously until the user stops pressing said button. Wherein the repetition cycle corresponds to repeating the symbol once, an additional repeating of the symbol or repeating the symbol continuously and wherein additional information corresponds to a single press, additional press or continuous pressing of the button).
Ghassabian is related to input devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the electronic device and interface disclosed by Copending application 16/930,688 to include the repetition operation as disclosed by Ghassabian, since it would have further enhance the electronic device interface by adding additional functionality and by providing a familiar, quick, and easy data input system (Ghassabian para. [0037]).

Claims 12 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims  1-3  of copending Application No. 16/930,688 in view of Ghassabian (US 20040047505 A1), further in view of Martin (US 5148155 A).


Regarding Claim 12, Hicks and Ghassabian teach the electronic device of claim 11.
Claims 1-2 of Copending Application No. 16/930,688  further teaches wherein the instructions, when executed by the processor, cause the processor to: identify that the information about the position of the stylus pen included in at least one second communication signal received via the communication module indicates information of the stylus pen.
Copending Application No. 16/930,688  and Ghassabian do not explicitly teach the information of the stylus includes a stop state of the stylus pen, and detect the stop state of the stylus pen as the repetition event for the operation.
However, Martin teaches the information of the stylus includes a stop state of the stylus pen, and detect the stop state of the stylus pen as the repetition event for the operation (see col. 18 lines 47-68 and col. 19 lines 1-3. The tablet can sense the stylus. Holding the stylus down can result in automatically repeating a function. Wherein holding down the stylus corresponds to the stop state).
Martin is related to input devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the electronic device and interface disclosed by Copending Application No. 16/930,688  and Ghassabian with Martin’s teachings detecting a stop state of the stylus pen as the repetition event, since it would have provided an additional form of triggering the repletion event, thus improving the user’s interaction with the electronic device.


Allowable Subject Matter
Claims 4-5 and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20140055427 A1 – Kim et al. – A mobile terminal that execute a function corresponding to a user gesture acquired through a stylus.
US 20130050141 A1 – Park et al. – Portable terminal with a pen button, The terminal generates first and second inputs based on whether or not a the pen button is pushed in combination with a pen gesture.
US 20150234528 A1 – Choi et al. – A touchscreen which detect a touch input, a hover input and a frequency from a stylus.
US 20140059428 A1 – Jeong et al. – A method for detecting a hovering gesture input of a stylus through a portable device and providing information in the portable device in response to the detected hover gesture.
US 20020067350 A1 – Ben Ayed – Wireless stylus that allows a user to input data into electronic device. The user holds the wireless stylus and performs movements corresponding to graffiti.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVELISSE MARTINEZ QUILES whose telephone number is (571)270-7618.  The examiner can normally be reached on Monday thru Friday; 10:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/IM/Examiner, Art Unit 2626                                                                                                                                                                                                        


/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626                                                                                                                                                                                                        02/18/21